OLIVER, Judge
(concurring).
I concur in the result Judge Galbreath has reached in his opinion. However, some additional observations are considered appropriate.
T.C.A. § 40-2403 provides that the failure of a defendant on trial to testify in his own behalf shall not create any presumption against him.
The objectionable portion of the Assistant District Attorney General’s argument to the jury is shown in proper context in the quotation therefrom copied at the *90bottom of page one of Judge Galbreath’s opinion. There is no room for doubt that this argument referred to the failure of the defendant to testify in his own behalf. Nor can there be any question that the defendant seasonably objected to this argument on that basis, that the objection was “received during argument,” and that the court overruled it, all as shown in the quotation from the record on page four of the foregoing opinion.
Thus, the defendant compiled with the rule of law long ago established and settled in this State that objectionable argument or improper remarks of counsel must be objected to at the time. Staggs v. State, 210 Tenn. 175, 357 S.W.2d 52; Rivera v. State, Tenn.Crim.App., 443 S.W.2d 675.
The impropriety of the Assistant District Attorney General’s argument and the trial court’s action in overruling the defendant’s objection thereto were raised in his motion for a new trial, and are before this Court by appropriate Assignment of Error.
It is fundamental that adverse comment or argument based upon a defendant’s failure to testify constitutes reversible error, where the trial judge’s attention is called to it promptly and he fails to interfere and fully instruct the jury, and such action is properly excepted to. Turner v. State, 216 Tenn. 714, 394 S.W.2d 635; Smithson v. State, 127 Tenn. 357, 155 S.W. 133; Staples v. State, 89 Tenn. 231, 14 S.W. 603; King v. State, 91 Tenn. 617, 20 S.W. 169.
Clearly, this error deprived the defendant of a fair and impartial trial, and requires reversal and remand for a new trial.
*91This case was heard and submitted to the Court prior to enactment of Chapter 330 of the Public Acts of 1969 increasing the membership of the Court.